423 F.2d 690
Raul ESPARZA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 28739 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
March 26, 1970.

Raul Esparza, pro se, appellant.
Eldon B. Mahon, U.S. Atty., W. E. Smith, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
We have concluded on the merits that oral argument is unnecessary in this case.  Accordingly, we have directed the Clerk to place the case on the Summary Calendar and to notify the parties of this fact in writing.  See Huth v. Southern Pacific Co., 5 Cir. 1969, 417 F.2d 526; Murphy v. Houma Well Service, 5 Cir. 1969, 409 F.2d 804; 5th Cir.  R. 18.


2
Raul Esparza pleaded guilty to the sale of heroin without the requisite order form, 26 U.S.C. 4705(a), and not in or from the original stamped package, 26 U.S.C. 4704(a).  He now appeals from the district court's denial of his motion to vacate judgment and sentence under 28 U.S.C. 2255.  All his arguments regarding the presumptions and supposedly self-incriminatory aspects of those statutes have been answered by the Supreme Court in Minor v. United States, 1969, 396 U.S. 87, 90 S. Ct. 284, 24 L. Ed. 2d 283, and Turner v. United States, 1970, 396 U.S. 398, 90 S. Ct. 642, 24 L. Ed. 2d 610.


3
We affirm the judgment of the district court.